Citation Nr: 0210795	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  01-01 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for bilateral hearing loss.


FINDINGS OF FACT

1.  By rating decisions in April and August 1998, the RO 
found that no new and material evidence had been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss which had been denied by a rating 
decision in February 1983; the veteran did not initiate an 
appeal from the 1998 rating decisions.

2.  Evidence received since the 1998 rating decisions is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

3.  The veteran's bilateral hearing loss is the result of 
noise trauma he incurred while serving in an artillery unit 
in active military service.


CONCLUSIONS OF LAW

1.  The April and August 1998 rating decisions which found no 
new and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss are final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the 1998 rating decisions is new 
and material and the veteran's claim of entitlement to 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

3.  Bilateral hearing loss was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring VA's duty to assist has been fulfilled. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to VA's duty to assist veterans in the development of their 
claims, has not changed the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
1991) and implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The veteran is ultimately seeking entitlement to service 
connection for bilateral hearing loss.  His claim for 
entitlement to service connection for bilateral hearing loss 
was first denied by an RO decision in February 1983.  The 
veteran sought to reopen his claim in 1998 which was denied 
by decisions dated in April and August 1998.  The veteran 
again sought to reopen his claim in April 2000 which was 
denied by a RO decision dated July 2000.  It is noted that 
the veteran's service medical records were destroyed in the 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri. 

The relevant evidence of record at the time of the 1998 RO 
denial of the claim may be summarized as follows.

Form DD 214, Armed Forces of the United States Report of 
Transfer or Discharge, indicating that the veteran served in 
armored field artillery.  An audiogram from Family Medical 
Center dated July 1997 showing a diagnosis of bilateral 
hearing loss.  

A May 1984 letter from W.E.B., M.D., indicates that the 
veteran was seen when he was 47 years of age for a neurologic 
examination.  The examiner noted that the veteran reported 
for 10 to 12 years he had some episodes of vertigo.  The 
first one occurred when he was driving and it caused him to 
run off the road.  In January he was in an automobile 
accident and he hit the left side of his head but was not 
unconscious.  He denied any head or brain infection, 
seizures, sensory loss, focal weakness, loss of coordination, 
ataxia or abnormalities pertaining to the other cranial 
nerves.  Neurologic examination revealed no evidence of 
increased pressure or focal neurologic signs and was normal.  
Bilateral caloric tests were normal but did reproduce his 
symptoms.  An electroencephalogram was normal.  The examiner 
indicated that the veteran probably had labyrinthitis.

Lay statements from the veteran's brother, wife, and friend 
notarized in 1999 indicates that the veteran developed 
hearing loss after service due to his serving in armored 
field artillery.  

Pertinent evidence added to the record following the 1998 RO 
decisions includes VA outpatient treatment records dated 
March 2000 to April 2000 indicating that the veteran was 
issued hearing aids, and a copy of a United States Civil 
Service Commission Certificate of Medical Examination dated 
July 1959.  The examination was accompanied by 3 audiometric 
tests.  Audiometric testings showed pure tone thresholds, in 
decibels, for the frquencies of 500, 1000, 2,000, 3,000, and 
4,000 Hertz were as follows:

	RIGHT                                                        
LEFT
 10 20 45 70 80                                                
5 20 35 70 80

 0 20 30 40 80                                                  
0 20 40 70 60

 -5 5 20 35 30                                                   
-5 10 20 50 55

At a February 2002 Travel Board hearing the veteran testified 
that while in service he served in armored field artillery 
and drove a 155-Howitzer tracked vehicle.  He indicated that 
he was exposed to loud noises from the guns and was never 
issued hearing protection.  The veteran's wife testified that 
she noticed his hearing loss after he separated from service.  
The veteran also testified that after service he developed 
earaches and was prescribed Antivert.  The veteran indicated 
that he was notified of hearing loss after taking his civil 
service examination in 1959.

The 1998 RO decisions, which denied entitlement to service 
connection for bilateral hearing loss, did so on the basis 
that the evidence showed evidence of hearing loss many years 
after discharge from service.  However, evidence received 
since the 1998 RO decisions includes a 1959 Civil Service 
examination showing hearing loss not of record at the time of 
the decisions in 1998.  Such evidence is clearly new and of 
such significance that it must be considered to fairly 
adjudicate the veteran's claim.  In other words, such 
evidence of a hearing disability in closer proximity to 
service separation and not as remote as the 1997 evidence of 
hearing loss is new and material in light of the basis for 
the 1998 denials.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection bilateral hearing loss.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  In this 
case, the veteran meets the requirements for impaired hearing 
under 38 C.F.R. § 3.385.  

The evidence raises a reasonable doubt as to the incurrence 
of the veteran's bilateral hearing loss in service due to his 
service in armored field artillery.  He has presented 
reliable lay evidence and reasonably good medical evidence 
dating his disability fairly close to service.  His service 
separation records show that he served in the Army artillery, 
and he has provided credible testimony as to his exposure to 
noise trauma in service.  He has presented lay statements 
showing that friends and family noticed his loss of hearing 
acuity shortly after service. Finally, evidence of 
audiometric studies done within three years after service 
show that he had an objectively verifiable hearing loss 
before he was twenty-five years old.  It is important to note 
that, through no fault of the veteran's, his service medical 
records are not available, having been burned in a fire at 
the government records storage center.  Thus, evidence that 
might have decisively established the important facts related 
to the claim was lost while in government custody. In view of 
the evidence of record, all reasonable doubt must be resolved 
in the veteran's favor.  Accordingly, the record is 
sufficient to establish that the veteran's bilateral hearing 
loss is the result of exposure to noise trauma in service, 
and the grant of service connection for bilateral hearing 
loss is warranted.



ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is reopened and granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

